                                                Case 5:19-cv-00024-HE Document 33-11 Filed 08/29/19 Page 1 of 8
                                                                                             EXHIBIT 11


                                                                                                               March 01, 2017 through March 31, 2017
                                       JPMorgan Chase Bank, N.A.
                                                                                                               Primary Account:                   8510
                                       P O Box 659754

                                       San Antonio, TX 78265 - 9754


                                                                                                          CUSTOMER SERVICE INFORMATION

                                                                                                          Web site:                         Chase.com
                                                                                                          Service Center:               1-800-242-7338
                                       00000118 DRE 662 211 09517 NNNNNNNNNNN   1 000000000 D2 0000       Deaf and Hard of Hearing:     1-800-242-7383

                                                                                                          Para Espanol:                 1-888-622-4273
                                       MIDAS INVESTMENTS LLC
                                                                                                          International Calls:          1-713-262-1679




                                                                                                                                                                     00001180401000000024
*start*consolidated balance summary2




                CONSOLIDATED BALANCE SUMMARY




                                                                                                                                        Page 1 of 8
                                                                                            CONFIDENTIAL                                                 DEF001315
                                  Case 5:19-cv-00024-HE Document 33-11 Filed 08/29/19 Page 2 of 8
                                                                          EXHIBIT 11


                                                                                                March 01, 2017 through March 31, 2017


                                                                                                Primary Account:                  8510




       *start*global product




                        CHASE PERFORMANCE BUSINESS CHECKING
                         MIDAS INVESTMENTS LLC                                                     Account Number:                      8510



       *end*global product
       *start*summary




                      CHECKING SUMMARY




       *end*summary




*start*deposits and additions




           DEPOSITS AND ADDITIONS




            03/07                Fedwire Credit Via: Premier Community Bank/   6794 B/O: USA Regrowth Fund LLC                    20,000.00
                                 Lake Oswego OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma City,
                                 OK 73131/Ac-000 000001169 Rfb=O/B Premier Comm Obi= Property: 619 Nw 34th Imad:
                                 0307Gmqfmp01009425 Trn: 3822209066Ff

            03/07                Fedwire Credit Via: Premier Community Bank/   6794 B/O: Capital Concepts Northwest               18,064.00
                                 LLC Lake Oswego OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma
                                 City, OK 73131/Ac-000 000001169 Rfb=O/B Premier Comm Obi= Property: 1915 Nw 38th
                                 Imad: 0307Gmqfmp01009426 Trn: 3822109066Ff




            03/15                Fedwire Credit Via: Premier Community Bank/   6794 B/O: Myrtle Hill LLC Lake                      9,000.00
                                 Oswego OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma City, OK
                                 73131/Ac-000 000001169 Rfb=O/B Premier Comm Obi= Property: 2550 Nw 20th Imad:
                                 0315Gmqfmp01016090 Trn: 6619109074Ff



            03/17                Fedwire Credit Via: Premier Community Bank/   6794 B/O: Ghf Investments LLC Lake                 30,000.00
                                 Oswego OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma City, OK
                                 73131/Ac-000 000001169 Rfb=O/B Premier Comm Obi= 709 Nw 33Rd Imad:
                                 0317Gmqfmp01012614 Trn: 4782709076Ff



            03/24                Fedwire Credit Via: Premier Community Bank/   6794 B/O: USA Regrowth Fund LLC                    10,000.00
                                 Lake Oswego OR 97035 Ref: Chase Nyc/Ctr/Bnf=Midas Investments LLC Oklahoma City,
                                 OK 73131/Ac-000 000001169 Rfb=O/B Premier Comm Obi= 619 Nw 34th Imad:
                                 0324Gmqfmp01015332 Trn: 5337909083Ff

            Total Deposits and Additions
*end*deposits and additions




                                                                                                                         Page 2 of 8
                                                                         CONFIDENTIAL                                                     DEF001316
                                              Case 5:19-cv-00024-HE Document 33-11 Filed 08/29/19 Page 3 of 8
                                                                                       EXHIBIT 11

                                                                                                            March 01, 2017 through March 31, 2017


                                                                                                            Primary Account:                  8510




*start*checks paid section3




            CHECKS PAID




                                                                                                                                                                     10001180402000000064
            If you see a description in the Checks Paid section, it means that we received only electronic information about the check,
            not the original or an image of the check. As a result, we're not able to return the check to you or show you an image.

            * All of your recent checks may not be on this statement, either because they haven't cleared yet or they were listed on
                              one of your previous statements.

            ^ An image of this check may be available for you to view on Chase.com.
*end*checks paid section3


 *start*atm debit withdrawal




            ATM & DEBIT CARD WITHDRAWALS

              03/01                  Card Purchase        02/28 Viator/Tripadvisor 702-7495744 CA Card 0934                                        $154.20

              03/01                  Card Purchase        02/28 At The Beach 45013 Edmond OK Card 0934                                              425.35

              03/01                  Card Purchase        02/28 The Medical Spa 405-9450001 OK Card 0934                                             43.35

              03/02                  Card Purchase        03/01 Okie Express Auto Wash Edmond OK Card 0934                                           28.99

              03/02                  Card Purchase        03/01 Nails By Helen Oklahoma City OK Card 0934                                            45.00

              03/02                  Card Purchase        03/01 Phillips 66 - Oncue Oklahoma City OK Card 0934                                       49.75

              03/02                  Card Purchase        03/01 Sonic Drive IN #5312 Edmond OK Card 0934                                              2.39

              03/02                  Recurring Card Purchase 03/01 Abc*Edmond Athletic CO 405-7521233 OK Card 9993                                   58.52

              03/03                  Card Purchase        03/02 Creative Edge Dentistry Edmond OK Card 0934                                         170.60

              03/03                  Card Purchase        03/02 049 Braums Store Edmond OK Card 0934                                                  3.24

              03/03                  Card Purchase        03/02 Sonic Drive IN #6226 Edmond OK Card 0934                                             12.46

              03/06                  Card Purchase        03/02 Qdoba Mexican Grill Edmond OK Card 0934                                               8.01

              03/06                  Card Purchase        03/03 Schlotzskys #100227 Edmond OK Card 0934                                               6.27

              03/06                  Card Purchase        03/05 Walgreens #10094 Edmond OK Card 0934                                                 75.00

              03/06                  Card Purchase        03/05 Walgreens #10094 Edmond OK Card 0934                                                 53.36

              03/06                  Card Purchase With Pin      03/06 Crest Foods of Edmond OK Card 0934                                           443.15

              03/07                  Card Purchase        03/06 Sonic Drive IN #6226 Edmond OK Card 0934                                             11.27

              03/07                  Card Purchase With Pin      03/07 Bedbath&Beyond# 412 S Edmond OK Card 0934                                    422.13

              03/08                  Card Purchase        03/08 Cheesecake Oklahoma Oklahoma City OK Card 0934                                       37.18

              03/08                  Card Purchase        03/07 Walgreens #10094 Edmond OK Card 0934                                                 82.26

              03/08                  Card Purchase        03/07 5327 Great Clips At Hom Edmond OK Card 0934                                          17.00

              03/09                  Card Purchase        03/08 Phillips 66 - 0115 33Rd Edmond OK Card 0934                                          54.94

              03/09                  Card Purchase        03/08 Marcos Pizza - 5005 Edmond OK Card 0934                                              14.89

              03/09                  Card Purchase With Pin      03/09 Target T- 1200 E 2ND S Edmond OK Card 0934                                   143.71

              03/10                  Card Purchase        03/09 Panda Express 1711 Edmond OK Card 0934                                               23.00

              03/10                  Card Purchase        03/09 Sq *MS Marys Private PR Edmond OK Card 0934                                         380.00
 *end*atm debit withdrawal




                                                                                                                                     Page 3 of 8
                                                                                   CONFIDENTIAL                                                          DEF001317
                                    Case 5:19-cv-00024-HE Document 33-11 Filed 08/29/19 Page 4 of 8
                                                                           EXHIBIT 11

                                                                                                    March 01, 2017 through March 31, 2017


                                                                                                    Primary Account:                  8510




*start*atm debit withdrawal




                                                                               (continued)
          ATM & DEBIT CARD WITHDRAWALS

            03/13             Card Purchase       03/09 Royal Nails & Spa Edmond OK Card 0934                                               90.00

            03/13             Non-Chase ATM Withdraw     03/11 3131 Las Vegas Blvd So Las Vegas NV Card 0934                               306.99

            03/13             Recurring Card Purchase 03/10 Golds Gym West Edmond 866-465-3775 OK Card 9993                                 39.75

            03/13             Recurring Card Purchase 03/10 Golds Gym West Edmond 866-465-3775 OK Card 9993                                 39.75

            03/14             Card Purchase With Pin   03/14 Toys R US #7811 Oklahoma City OK Card 0934                                     13.81

            03/14             Card Purchase With Pin   03/14 The Meathouse 2249 Wes Edmond OK Card 0934                                     45.70

            03/15             Card Purchase       03/13 Nobu Las Vegas Las Vegas NV Card 9993                                              350.00

            03/15             Card Purchase       03/14 Sq *Jodi Fritts Midwest City OK Card 0934                                          155.00

            03/15             Card Purchase       03/14 Chuck E Cheese 892 Oklahoma City OK Card 0934                                       33.00

            03/15             Card Purchase       03/15 Apl* Itunes.Com/Bill 866-712-7753 CA Card 0934                                       4.99

            03/15             Card Purchase With Pin   03/15 Crest Foods of Edmond OK Card 0934                                            315.87

            03/16             Card Purchase       03/15 Lee Donuts Edmond OK Card 0934                                                      12.96

            03/16             Card Purchase       03/16 Repechage Repechage.Com NJ Card 0934                                               157.50

            03/16             Card Purchase       03/15 Marcos Pizza - 5005 Edmond OK Card 0934                                             39.34

            03/17             Card Purchase       03/16 Pp*Royceclothi 402-935-2244 OK Card 0934                                            25.00

            03/17             Card Purchase       03/16 Yokozuna Chisholm CR Oklahoma City OK Card 9993                                    122.68

            03/17             Card Purchase       03/16 Eric L Wyatt MD PC Oklahoma City OK Card 0934                                       90.00

            03/17             Card Purchase       03/17 Cheesecake Oklahoma Oklahoma City OK Card 0934                                      56.00

            03/17             Card Purchase       03/16 Phillips 66 - 0115 33Rd Edmond OK Card 0934                                         52.36

            03/17             Card Purchase       03/16 Tammy Maschino MD Pllc 405-7268000 OK Card 0934                                     25.00

            03/17             Card Purchase       03/16 Mainevent Oklahomaci Oklahoma City OK Card 9993                                    152.00

            03/20             Card Purchase       03/16 Mainevent Oklahomaci Oklahoma City OK Card 9993                                     23.85

            03/20             Card Purchase       03/17 Mainevent Oklahomaci Oklahoma City OK Card 9993                                     62.44

            03/20             Card Purchase       03/17 Apl* Itunes.Com/Bill 866-712-7753 CA Card 9993                                       2.99

            03/20             Card Purchase       03/17 Eileen`S Colossal Cooki Edmond OK Card 0934                                         18.67

            03/20             Card Purchase       03/18 Topgolf Okc 22-1 214-377-0615 OK Card 0934                                          21.68

            03/20             Card Purchase       03/17 At The Beach Corp 303-9522041 CO Card 9993                                          45.25

            03/20             Card Purchase       03/17 Mcalister's Deli 722 Oklahoma City OK Card 9993                                     21.10

            03/20             Card Purchase       03/17 Topgolf Okc 22-2 Oklahoma City OK Card 0934                                         55.52

            03/20             Card Purchase       03/17 Sq *The Bleu Garten Oklahoma City OK Card 9993                                       6.00

            03/20             Card Purchase       03/17 Fassler Hall-Midtown Oklahoma City OK Card 9993                                     81.50

            03/20             Card Purchase       03/17 Pf Changs #9969 Oklahoma City OK Card 9993                                         129.61

            03/20             Card Purchase       03/17 Sq *Finishline Auto Oklahoma City OK Card 9993                                      95.00

            03/20             Card Purchase       03/17 Phillips 66 - Oncue Oklahoma City OK Card 9993                                      46.32

            03/20             Card Purchase       03/17 The Sushi Bar Edmond OK Card 9993                                                   90.44

            03/20             Card Purchase       03/18 Starbucks Store 27433 Edmond OK Card 9993                                            9.74

            03/20             Card Purchase       03/18 Daylight Donuts S Kelly Edmond OK Card 9993                                          7.62

            03/20             Card Purchase       03/18 Taco Casa Midwest City OK Card 9993                                                 25.99

            03/20             Card Purchase       03/18 Walgreens #10094 Edmond OK Card 0934                                                20.00

            03/20             Card Purchase       03/18 Taco Casa Midwest City OK Card 9993                                                 19.29

            03/20             Card Purchase       03/18 Celebrity Nails Edmond OK Card 0934                                                 35.00

            03/20             Card Purchase With Pin   03/18 Uptown Grocery Edmond OK Card 0934                                             14.29

            03/20             Card Purchase       03/18 Lemongrass Edmond OK Card 0934                                                      56.80

            03/20             Card Purchase       03/18 Marcos Pizza - 5005 Edmond OK Card 0934                                             19.21

            03/20             Card Purchase       03/19 5327 Great Clips At Hom Edmond OK Card 9993                                         20.00

            03/20             Card Purchase       03/19 The Meathouse Edmond OK Card 9993                                                   91.83

            03/20             Card Purchase       03/20 Circle E Candles 830-990-4478 TX Card 0934                                         181.75

            03/21             Card Purchase       03/19 Charleston's of Edmond Edmond OK Card 9993                                          92.48
*end*atm debit withdrawal




                                                                                                                             Page 4 of 8
                                                                         CONFIDENTIAL                                                           DEF001318
                                      Case 5:19-cv-00024-HE Document 33-11 Filed 08/29/19 Page 5 of 8
                                                                              EXHIBIT 11

                                                                                                    March 01, 2017 through March 31, 2017


                                                                                                    Primary Account:                  8510




*start*atm debit withdrawal




                                                                                (continued)
          ATM & DEBIT CARD WITHDRAWALS

            03/21             Card Purchase       03/20 Apl* Itunes.Com/Bill 866-712-7753 CA Card 0934                                       4.99

            03/21             Card Purchase       03/20 Johnnies Express #001 Edmond OK Card 0934                                            1.35




                                                                                                                                                            10001180403000000064
            03/21             Card Purchase       03/20 Panda Express 1711 Edmond OK Card 9993                                              12.00

            03/21             Card Purchase       03/20 The Meathouse Edmond OK Card 0934                                                   12.70

            03/21             Card Purchase With Pin   03/21 Wm Superc Wal-Mart Sup Edmond (Nw) OK Card 0934                                69.05

            03/22             Card Purchase       03/21 Balance Yoga Barre Ed Edmond OK Card 0934                                           35.00

            03/22             Card Purchase       03/21 Balance Yoga Barre Ed Edmond OK Card 0934                                           35.00

            03/22             Card Purchase       03/20 Jamba Juice Edmond Edmond OK Card 9993                                               6.03

            03/22             Card Purchase       03/21 Sq *Jodi Fritts Midwest City OK Card 0934                                          160.00

            03/22             Card Purchase       03/21 Starbucks Store 27433 Edmond OK Card 9993                                            4.06

            03/22             Card Purchase       03/21 Hideaway Pizza #6 Edmond OK Card 0934                                               53.22

            03/22             Card Purchase       03/21 Lowes #02854* Edmond OK Card 0934                                                   16.70

            03/22             Card Purchase With Pin   03/22 Crest Foods of Edmond OK Card 0934                                            158.53

            03/23             Card Purchase       03/21 Chick-Fil-A #00539 Edmond OK Card 0934                                               4.48

            03/23             Card Purchase       03/23 Scholastic Book Club 573-632-1834 MO Card 0934                                      59.00

            03/23             Card Purchase       03/22 The Sushi Bar Edmond OK Card 9993                                                  117.54

            03/23             Card Purchase       03/22 Conoco - For Blending Edmond OK Card 0934                                           56.84

            03/23             Card Purchase       03/22 Sonic Drive IN #6226 Edmond OK Card 0934                                            12.85

            03/24             Card Purchase       03/23 Sunfrog LLC 855-578-6376 MI Card 0934                                               56.47

            03/24             Card Purchase       03/24 Coolgreens II Oklahoma City OK Card 0934                                            13.55

            03/24             Card Purchase       03/23 Lush Fashion Lounge Oklahoma City OK Card 0934                                      92.66

            03/24             Card Purchase       03/23 Hautlk Rack8885478438 188-854-7843 CA Card 0934                                    158.88

            03/24             Card Purchase       03/24 Sq *MS Marys Private PR Edmond OK Card 0934                                        380.00

            03/24             Card Purchase With Pin   03/24 Uptown Grocery Edmond OK Card 0934                                             21.50

            03/24             ATM Withdrawal       03/24 2307 W Edmond Rd Edmond OK Card 9993                                              200.00

            03/27             Card Purchase       03/24 Sonic Drive IN #5312 Edmond OK Card 0934                                            24.90

            03/27             Card Purchase       03/24 Sonic Drive IN #6226 Edmond OK Card 0934                                            11.30

            03/27             Card Purchase       03/25 Starbucks Store 27433 Edmond OK Card 0934                                            6.55

            03/27             Card Purchase       03/25 Taco Casa Midwest City OK Card 0934                                                 18.12

            03/27             Card Purchase       03/26 Apl* Itunes.Com/Bill 866-712-7753 CA Card 0934                                       6.28

            03/27             Non-Chase ATM Withdraw     03/26 11001 N May Oklahoma City OK Card 9993                                       43.00

            03/27             Card Purchase       03/26 Telecharge Svce Telecharge NY Card 0934                                            303.00

            03/27             Card Purchase W/Cash     03/27 Crest Foods of Edmond OK Card 0934                                            336.34
                              Purchase $316.34 Cash Back $20.00

            03/27             Card Purchase With Pin   03/27 Sprouts Farmers Mkt#80 Edmond OK Card 0934                                     70.37

            03/27             Recurring Card Purchase 03/26 Eztfoodsofny 416-800-1424 NV Card 0934                                         114.00

            03/28             Card Purchase       03/28 Sephora.Com 877-Sephora CA Card 0934                                               135.79

            03/28             Card Purchase       03/27 Apl* Itunes.Com/Bill 866-712-7753 CA Card 0934                                      25.97

            03/28             Card Purchase       03/27 The Meathouse Edmond OK Card 0934                                                    8.29

            03/28             Card Purchase       03/27 Hautlk Rack8885478438 188-854-7843 CA Card 0934                                    176.34

            03/28             Card Purchase With Pin   03/28 Dick's Sporting Good Oklahoma City OK Card 0934                               221.06

            03/29             Card Purchase       03/27 City 11 Mart Edmond OK Card 0934                                                    57.01

            03/29             Card Purchase       03/28 The Sushi Bar Edmond OK Card 9993                                                   90.95

            03/29             Card Purchase       03/28 Sonic Drive IN #6226 Edmond OK Card 0934                                            13.71

            03/29             Card Purchase       03/28 All About Cha Oklahoma City OK Card 9993                                             2.98

            03/29             Card Purchase       03/28 Heritage Kitchens LLC 405-795-1115 OK Card 0934                                     97.85

            03/30             Card Purchase       03/30 Coolgreens Spring Creek Edmond OK Card 0934                                         12.99

            03/30             Non-Chase ATM Withdraw     03/30 3232 South Broadway Edmond OK Card 0934                                     103.00
*end*atm debit withdrawal




                                                                                                                             Page 5 of 8
                                                                          CONFIDENTIAL                                                          DEF001319
                                          Case 5:19-cv-00024-HE Document 33-11 Filed 08/29/19 Page 6 of 8
                                                                                     EXHIBIT 11

                                                                                                          March 01, 2017 through March 31, 2017


                                                                                                          Primary Account:                  8510




*start*atm debit withdrawal




                                                                                       (continued)
          ATM & DEBIT CARD WITHDRAWALS

            03/31                   Card Purchase         03/30 Starbucks Store 11286 Edmond OK Card 9993                                           4.06

            03/31                   Card Purchase         03/30 Sonic Drive IN #6226 Edmond OK Card 0934                                            6.55

            03/31                   Card Purchase         03/30 Marcos Pizza - 5005 Edmond OK Card 0934                                            14.89

            03/31                   Card Purchase With Pin   03/31 Sam's Club Edmond OK Card 0934                                                 271.43

            Total ATM & Debit Card Withdrawals                                                                                            $10,107.22
*end*atm debit withdrawal


*start*atm and debit card summary




                     ATM & DEBIT CARD SUMMARY
        Courtney Black Card 0934

                                                    Total ATM Withdrawals & Debits                                                               $409.99

                                                    Total Card Purchases                                                                   $7,582.46




        Chad M Black Card 9993

                                                    Total ATM Withdrawals & Debits                                                               $243.00

                                                    Total Card Purchases                                                                   $1,871.77




        ATM & Debit Card Totals

                                                    Total ATM Withdrawals & Debits                                                               $652.99

                                                    Total Card Purchases                                                                   $9,454.23

*end*atm and debit card summary



*start*electronic withdrawal




        ELECTRONIC WITHDRAWALS




                                                                                                                                   Page 6 of 8
                                                                                CONFIDENTIAL                                                           DEF001320
                                  Case 5:19-cv-00024-HE Document 33-11 Filed 08/29/19 Page 7 of 8
                                                                     EXHIBIT 11

                                                                                            March 01, 2017 through March 31, 2017


                                                                                            Primary Account:                  8510




   *start*electronic withdrawal




                                                              (continued)
           ELECTRONIC WITHDRAWALS




                                                                                                                                                 10001180404000000064
   *end*electronic withdrawal


   *start*fees section




                         FEES


   *en




*start*post fees message




         You were charged a monthly service fee of $20.00 this period. You can avoid this fee in the future by maintaining a
         relationship balance (combined business deposits) of $50,000.00. Your relationship balance was               .
*end*post fees message


*start*daily ending balance2




                DAILY ENDING BALANCE




*start*service charge summary2




              SERVICE CHARGE SUMMARY
            Chase Performance Business Checking Accounts Included:                        2061,                       8161,
                                   8750,               8977


*star




*star




*end




                                                                                                                     Page 7 of 8
                                                                  CONFIDENTIAL                                                       DEF001321
                                                  Case 5:19-cv-00024-HE Document 33-11 Filed 08/29/19 Page 8 of 8
                                                                                                     EXHIBIT 11

                                                                                                                                    March 01, 2017 through March 31, 2017


                                                                                                                                    Primary Account:                       8510




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Your Product Includes:



                                            000000116928510

                                Monthly Service Fee                                                  1                                               $20.00                    $20.00

                                Transactions                                                      164               350                 0              $0.00                    $0.00




                                Domestic Incoming Wire Fee                                           5                 2                3            $15.00                    $45.00

                                ATM - Non Chase Withdrawal                                           3                 0                3              $0.00                    $0.00




                                            000000116928510

                                Monthly Service Fee                                                  1

                                Transactions                                                      162

                                Domestic Incoming Wire Fee                                           5

                                ATM - Non Chase Withdrawal                                           3



                                            000000552108750

                                Transactions                                                         2
*en



*st




                   IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS:                                                Call or write us at the phone number or address

                   on the front of this statement (non-personal accounts contact Customer Service) if you think your statement or receipt is incorrect or if you need

                   more information about a transfer listed on the statement or receipt.                 We must hear from you no later than 60 days after we sent you the FIRST

                   statement on which the problem or error appeared.                Be prepared to give us the following information:

                                             Your name and account number
                                             The dollar amount of the suspected error
                                             A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                   We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                   accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                   us to complete our investigation .


                   IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS:                                             Contact the bank immediately if your statement is
                   incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                   you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                   Account Rules and Regulations or other applicable account agreement that governs your account.




                                                                                                                                         JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                                                                                                                                                 Page 8 of 8
                                                                                                  CONFIDENTIAL                                                                          DEF001322
